This is a companion case to that of Viking Freight Company, Inc. v. Circuit Court for Chickasawba District of Mississippi County, Arkansas, et al., No. 6386 (ante, p. 656), in which the opinion has this day been delivered. There is this difference only between the cases. Sangalli, the plaintiff in that case, is a resident of this state; Holmes, the plaintiff in the instant case, is a nonresident of this state. They were injured at the same time, and in the same collision, otherwise the cases are identical.
Upon the authority of the case of Yockey v. St. Louis-San Francisco Railway Co., 183 Ark. 601, 37 S.W.2d 694, it must be held that if either case may be maintained in this state, both may be, and the writ of prohibition is, therefore, denied in the instant case.